DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Claims 21-40 are pending.
Information Disclosure Statement (IDS)
3.	The information disclosure statement (IDS) submitted on 01/18/2019, 08/29/2018, 04/13/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, the phrase "such that" in lines 8 and 11, renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 103
5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6.	Claims 21, 28-33, 38-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al. (US 2007/0097945 A1) in view of Huotari et al. (US 2007/0076697 A1).
Regarding claims 21 and 33, Wang et al. discloses a gateway device that forms a node of a wireless communication network, the gateway device comprising:
a memory having stored therein a unique identifier of the gateway device that uniquely identifies the gateway device within the wireless communication network;
a receiver configured to receive radio frequency transmissions;
transmitter configured to make radio frequency transmissions;
an audio codec and analog circuitry for audio playback via a speaker; and 
electronic components configured such that the gateway device is configured to communicate with other nodes of the wireless communication network in forwarding packets from originating nodes to destination nodes in the wireless communication network, and such that a packet that is forwarded by the gateway device includes a pathway from an originating node to a destination node, the pathway including an identifier of the originating node and an identifier of the destination node.


	transmitting the message to the second node, the transmitting being effective to cause the second node to forward the message to the destination node.
	([0063]: “When a MS receives multiple path discovery messages from different air links, each having a corresponding path list the MS can select a path from the multiple path discovery messages based on certain criterion.  Some examples of selection criteria are a shortest path, a best radio performance, a QoS path, and an energy-saving path, such as at least-power-consumed link path.  When a new path is chosen, the MS sends a MAC message to the BS reporting the selected path list.  This decision may also be made on a hop-by-hop basis by each RS, depending on how air-link QoS information is acquired, distributed and stored, either globally or locally.”)
	([0069]: “The path list is used by one or more RS between the MS and BS to navigate from the source of the DSA-REQ to the desired destination that is from the BS to the MS or vice versa.”)
	In other words, the MAC message 310 including a pathway, wherein the patway including an identifier of the originating node (BS 205) and a unique identifier of a second node (RS 226), the first node being other than the originating node and the destination node.

    PNG
    media_image1.png
    780
    1243
    media_image1.png
    Greyscale

Wang et al. fails to disclose a gateway device comprises an audio codec for audio playback via a speaker.
Han et al. in the same field of invention, discloses a VoIP gateway comprises an audio codec.   ([0031]: “The voice packet module 272 encapsulates the digital audio signal into IP packets, and then transmits those IP packets to the VoIP gateway 104 via the IP network.”)
Therefore, it would have been obvious to those having ordinary skills in the art before the claimed invention was made to implement a VoIP gateway in Wang et al.

	Regarding claims 28 and 38, Wang et al. discloses the gateway device of claim 21, wherein the wireless communication network is a mesh network.  ([0040]: “the multi-hop network architecture is a mesh architecture.”)

	Regarding claim 29, Wang et al. discloses the gateway device of claim 21, the electronic components further configured to: select the pathway from a cache of pathways.  ([0075]: “a routing database and CID swapping table”).

	Regarding claim 30, Wang et al. discloses the gateway device of claim 29, the electronic components further configured to:
	determine the pathway based at least on a number of hops in each of the pathways in the cache of pathways.  (“generating routing paths in a multi-hop network.  The multi-hop network includes a base station, at least one relay station, and at least one non-relay mobile station.  The routing paths are paths between the base station and the at least one non-relay mobile station via the at least one relay station.” Abstract.), ([0058]: “The MS then makes a decision as to which path list is to be selected and communicates this selection to the BS.  In some embodiments this decision is made based on the number of hops in the path list (e.g., the shortest path.)”

	Regarding claims 31 and 39, Wang et al. discloses the gateway device of claim 21, the electronic components further configured to:
	learn which nodes in the wireless communication network are within radio communication range of the gateway device; and
	store identifiers of the nodes that are within communication range in the memory.  (
	([0025]: “the base station being adapted to broadcast over a first hop a path discovery message (PDM) including a path list with a starting point of the path list being the base station. ”)
	(“Of course, the nodes still must be within radio range of each other, or otherwise be able to communicate through hopping, in order to form such networks, but other nodes that may be in close proximity but are not of the same class are excluded from the class-based networks.”[0288])

	Regarding claims 32 and 40, Wang et al. discloses the method of claim 33, comprising:
	in response to the transmitting the packet from the originating node to the destination node, receiving an acknowledgement that the packet was received at the destination; and 
	forwarding the acknowledgement to the originating node. ([0114]: “At step 650 the source sends a DSA-ACK to acknowledge the DSA-RSP.”)
	([0056]: “MS 236 sends a response back to BS 205 in a MAC message 240 with the end-to-end path list 244.”).

7.	Claim 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2007/0097945 A1) in view of Doherty et al. (US 7,742,435 B1).
	Regarding claim 22, discloses Doherty et al. discloses an interface to an external network, wherein an originating node is in an external network and the electronic component further configured to:
	forward packets from the originating node in the external network to one or more destination nodes in the wireless communication network.
(“gateway 300 includes processor 302, memory 304, mesh network interface 306, and network interface 308.”)
.

    PNG
    media_image2.png
    532
    574
    media_image2.png
    Greyscale

8.	Claims 24-27 and 35-37  are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2007/0097945 A1) in view of Natalini et al. (US 2002/0095269 A1).
	Regarding claims 24-27 and 35-37, Wang et al. fails to disclose a housing; and indicator lights visible on the outside of the housing.
	Natalini et al. in the same field of invention, discloses ([0038]: “The subsystem thus causes the refrigerated compartment light 210 to blink and, as appropriate, buzzers (not shown) to sound.  Further, the subsystem sends a local alarm message over the network to the gateway 42 and the various other appliances in the household.  In response the gateway and the other subsystems and adaptors blinks indicator lights and/or sound buzzers in a predetermined pattern to alert the user of the condition.”) 


    PNG
    media_image3.png
    634
    651
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    754
    627
    media_image4.png
    Greyscale

Therefore, it would have been obvious to those having ordinary skill in the art before the claimed invention was made to combine Natalini et al. with Wang et al. so to indicate condition of the gateway.
Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
10.	Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,664,792 B2. Although the claims claims 21-40 of the application encompass the claimed invention of US 10,664,792 B2.

Application claim 21:
    A gateway device that forms a node of a wireless communication network, the gateway device comprising:
  a memory having stored therein a unique identifier of the gateway device that uniquely identifies the gateway device within the wireless communication network;
    a receiver configured to receive radio frequency transmissions;
    transmitter configured to make radio frequency transmissions;
   an audio codec and analog circuitry for audio playback via a speaker; and electronic components configured such that the gateway device is configured to communicate with other nodes of the wireless communication network in forwarding packets from originating nodes to destination nodes in the wireless communication network, and such that a packet that is forwarded by the gateway device includes a pathway from an originating node to a destination node, the pathway including an identifier of the originating node and an identifier of the destination node.
US 10,664,792 B2 claim 1:
     A wireless communication device...comprising:
   

    electronic components configured such that the wireless communication is configured to communicate with other nodes of the wireless communication network in forwarding messages from originating nodes to destination nodes in the wireless communication network, and such that a message that is forwarded by the wireless communication device includes a pathway from an originating node to a destination node, the pathway including an identifier of the originating node, an identifier of the destination node, the unique identifier of the wireless communication device, and a unique identifier of a node that receives the message from the wireless communication device, the wireless communication device being other than the originating node and the destination node.



Allowable Subject Matter
11.	The following is a statement of reasons for the indication of allowable subject matter:  Claims 23 and 34 would be allowable if (1) a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) being used to overcome  the nonstatutory double patenting rejection and (2) rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135.  The examiner can normally be reached on 571-272-3135.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRENDA H. PHAM
Primary Examiner
Art Unit 2412



/BRENDA H PHAM/Primary Examiner, Art Unit 2412